Campbell, C. J.,
delivered the opinion of the court.
On hearing this application seven of the witnesses, whose names are marked on the indictment, and two others said by the counsel for the State to be important and whose names are not on the indictment, and five others, were examined as witnesses for the State, and hot a single circumstance crimi-nating the appellant was disclosed. The names of nineteen witnesses are indorsed upon the indictment, and as seven of them and seven others failed to testify to anything inculpating the appellant, the chancellor should have admitted him to bail, or, if he was led to believe that there was other testi-*916mouy procurable and important in the investigation, he should have postponed the further hearing of the matter until it could be had. There is nothing to suggest that witnesses not in attendance have any knowledge of the case not possessed by those examined, and, if not, the sooner the prosecution is abandoned the better.
Judgment reversed and prisoner to be admitted to bail by the sheriff of Wilkinson County in the sum of two thousand dollars, with good and sufficient sureties jointly and severally bound, to be approved by him.